DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (i.e. the embodiment related to figs.1-3 and encompassing claims 1-7) in the reply filed on 12/22/2020 is acknowledged. However, Applicant fails to mention whether or not the election is made without traverse. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As concedes by Applicant in the response filed on 12/22/2020, claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one of the nonelected Species B-H, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka et al. (US 2009/0091904 A1 hereinafter referred to as “Hatanaka”).
With respect to claim 1, Hatanaka discloses, in Figs.1-3, a module comprising: a wiring substrate (2) (see Par.[0082] wherein wiring board 2 is disclosed); a first component (17-18 and 19-20) that is mounted on one main surface/(upper surface) of the wiring substrate (2) and generates heat (see Par.[0091]-[0093] wherein IC chip 18 with its container and crystal vibration element connected through inter wiring 19 is disclosed; see Par.[0127] wherein plurality of electronic components (i.e. components 13, 17-20 and 4) that are mounted on a wiring board include exothermic electronic component that generates heat when a circuit module 1 is employed); a second component (4 and 13) that is mounted on the one main surface/(upper surface of board 2) (see Par.[0088] wherein semiconductor component and 
With respect to claim 2, Hatanaka discloses, in Figs.1-3, the module, wherein a material of the heat-dissipating part (14) is a metal (see Par.[0091] wherein metal plate 14 is disclosed).
With respect to claim 4, Hatanaka discloses, in Figs.1-3, the module, wherein the heat- dissipating part (14) has a columnar or plate-shaped structure (see Par.[0091] wherein metal plate 14 is disclosed).
With respect to claim 6, Hatanaka discloses, in Figs.1-3, the module, wherein the heat- dissipating part has a columnar or plate-shaped structure (see Par.[0091] wherein metal plate 14 is disclosed).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 6,294,731 B1 hereinafter referred to as “Lu”).
With respect to claim 1, Lu discloses, in Fig.1, a module comprising: a wiring substrate (150, 160, 180 and 190); a first component/(component 110 under heat sink) (110) that is mounted on one main surface/(upper surface) of the wiring substrate (150, 160, 180 and 190) and generates heat; a second component/(components not topped by heat sink) (110) that is mounted on the one main 
With respect to claim 3, Lu discloses, in Fig.1, the module, further comprising: a shield layer (140 and 170) that covers the surface of the sealing resin layer (130), a part of the at least part of the opposite surface/(upper surface) of the first component (110) on which the heat-dissipating part is not arranged, a surface/(upper surface) of the heat-dissipating part (120), and a side surface of the wiring substrate (150, 160 and 180, 190) (col.7 lines 30-55 wherein metallized package 140 and metal shell 170 to shield the package are disclosed).
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2020/0286839 A1).
With respect to claim 1, Jang discloses, in Figs.13-16, a module comprising: a wiring substrate (20) (see Par.[0128] wherein substrate 20 provided with ground circuit wiring 25 is disclosed); a first component (11) that is mounted on one main surface/(upper surface) of the wiring substrate (20) and generates heat (see Par.[0068] wherein heat generating first device 11 is disclosed); a second component (12) that is mounted on the one main surface/(upper surface) (see Par.[0069] wherein second devices 12 are disclosed); a sealing resin layer (40) that seals the first component (11) and the second component (12) without covering at least part of an opposite surface/(upper surface) of the first 
With respect to claim 2, Jang discloses, in Figs.13-16, the module, wherein a material of the heat-dissipating part (30) is a metal (see Figs.14-16, Par.[0138]-[0144] wherein heat dissipating shielding frame 30 of metal plate 32 and metal columnar/posts 34 is disclosed).
With respect to claim 3, Jang discloses, in Figs.13-16, the module, further comprising: a shield layer (50) that covers the surface of the sealing resin layer (40), a part of the at least part of the opposite surface of the first component (11) on which the heat-dissipating part is not arranged, a surface of the heat-dissipating part (50), and a side surface of the wiring substrate (20) (see Par.[0126] wherein shielding layer 50 is disclosed).
With respect to claim 4, Jang discloses, in Figs.13-16, the module, wherein the heat- dissipating part (30) has a columnar or plate-shaped structure (see Figs.14-16, Par.[0138]-[0144] wherein heat dissipating shielding frame 30 of metal plate 32 and metal columnar/posts 34 is disclosed).
With respect to claim 5, Jang discloses, in Figs.13-16, the module, further comprising: a shield layer (50) that covers the surface of the sealing resin layer (40), a part of the at least part of the opposite surface of the first component (11) on which the heat-dissipating part (30) is not arranged, a surface of the heat-dissipating part (30), and a side surface of the wiring substrate (20) (see Figs.14-16, Par.[0138]-[0144] wherein heat dissipating shielding frame 30 of metal plate 32 and metal columnar/posts 34 is disclosed).
With respect to claim 6, Jang discloses, in Figs.13-16, the module, wherein the heat- dissipating part (30) has a columnar or plate-shaped structure (see Figs.14-16, Par.[0138]-[0144] wherein heat dissipating shielding frame 30 of metal plate 32 and metal columnar/posts 34 is disclosed).
With respect to claim 7, Jang discloses, in Figs.13-16, the module, wherein the heat- dissipating part (30) has a columnar or plate-shaped structure (see Figs.14-16, Par.[0138]-[0144] wherein heat dissipating shielding frame 30 of metal plate 32 and metal columnar/posts 34 is disclosed).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, each of the following cited prior art anticipates all the elements of claim 1 under 35 U.S.C. 102(a)(1): Deng et al. US 9,691,710 B1; Wang et al. US 2017/0162524 A1; Kushino et al. US 2012/0187551 A1; Kawabata et al. US 2018/0033738 A1; Chen et al. US 2004/0212056 A1.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818